 

 

Case 1:15-cv-05844-GBD-HBP Document 569

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Dee eee eee eee ee ee eee x
SONTERRA CAPITAL MASTER FUND LTD., et al., |
Plaintiffs, | ORDER
-against- 15 Civ. 5844 (GBD)
UBS AG, et al., .
Defendants.
Wee eee eee ee ee ee eee eee x

GEORGE B. DANIELS, District Judge:

The status conference is adjourned from September 21, 2021 to October 19, 2021 at

9:45am.

Dated: September 13, 2021
New York, New York
SO ORDERED.

Dao, &. Done

OR GH B. DANIELS
ITEM STATES DISTRICT JUDGE

 

 

 
